DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 are directed to a signal per se.  
Claim 15 explicitly recites “A computer-readable storage medium having computer program instructions stored thereon that, when executed by a processor, implement a method …” 
Thus, a computer readable medium is actually claimed.  The Broadest Reasonable Interpretation of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (MPEP 2106.03).  The specification as filed does not define a computer readable medium (see paragraph 167).  Therefore, the Specification as filed does not limit the definition of “computer readable medium” to non-transitory mediums.  
Since a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (MPEP 2106.03), thus claim 15 is nonstatutory under 35 U.S.C. §101.
Claims 16-20 are rejected because they are dependent on claim 15 and also do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “signal” per se (MPEP 2106.03), therefore, claims 16-20 are nonstatutory under 35 U.S.C. §101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi (United States Patent Application Publication 2016/0198089).
Regarding claim 1, Motohashi discloses a method, comprising: receiving image data acquired by an image acquisition device (figure 2 exhibits converter circuit 12 which receives image data including a vsync signal as disclosed at paragraphs 48 and 49); analyzing the image data, to obtain an analysis result (figure 2 exhibits phase monitor 11 which analyzes the vsync signals as disclosed at paragraph 50); 5obtaining an image timing according to the analysis result (figure 2 exhibits phase monitor 11 which determines a relative phase between image signals as disclosed at paragraph 50); determining a frame synchronization signal with which the image acquisition device outputs the image data according to the image timing (figure 2 exhibits relative phase controller 11 which determines a relative phase control signal according to the relative phase as disclosed at paragraph 51); determining a phase offset between the frame synchronization signal and a preset trigger signal (figure 2 exhibits phase controller 3 which receives the relative phase control signal and determines a phase offset as disclosed at paragraph 46); and 10adjusting a phase of a control signal based on the phase offset (paragraph 46 teaches that the phase controller 3 adjusts the phase of a Vsync signal based on the offset).
Regarding claim 2, Motohashi discloses everything claimed as applied above (see claim 1), in addition, Motohashi discloses wherein the adjusting the phase of the control signal based on the phase offset comprises: adjusting the phase of the control signal using the phase offset in response to image data output time of the image acquisition device being coincident with exposure start time of the image 15acquisition device (paragraph 46 teaches adjusting the phase of the vsync signal, paragraph 43 teaches that the vsync signal is the signal which indicates the timing of imaging by the imager 2).
Regarding claim 4, Motohashi discloses everything claimed as applied above (see claim 1), in addition, Motohashi discloses wherein the adjusting the phase of the control signal based on the phase offset comprises: determining a waiting duration between image data output time of the image acquisition 25device and exposure start time of the image acquisition device in response to the image data output time being not coincident with the exposure start time (the phase controller 3 determines a delay amount based on a negative relative phase control signal as disclosed at paragraph 46) ; adjusting the phase of the control signal using the phase offset (paragraph 46 teaches adjusting the phase of the vsync signal); and advancing trigger time of the control signal by the waiting duration (figure 3 exhibits wherein the trigger time is advanced for camera 3 by a waiting duration -α3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi.
Regarding claim 8, Motohashi discloses a device, comprising: at least one processor (figure 2 exhibits image synthesizing device 10 which processes data as disclosed at paragraph 49), which implements a method comprising: receiving image data acquired by an image acquisition device (figure 2 exhibits converter circuit 12 which receives image data including a vsync signal as disclosed at paragraphs 48 and 49); analyzing the image data, to obtain an analysis result (figure 2 exhibits phase monitor 11 which analyzes the vsync signals as disclosed at paragraph 50); 5obtaining an image timing according to the analysis result (figure 2 exhibits phase monitor 11 which determines a relative phase between image signals as disclosed at paragraph 50); determining a frame synchronization signal with which the image acquisition device outputs the image data according to the image timing (figure 2 exhibits relative phase controller 11 which determines a relative phase control signal according to the relative phase as disclosed at paragraph 51); determining a phase offset between the frame synchronization signal and a preset trigger signal (figure 2 exhibits phase controller 3 which receives the relative phase control signal and determines a phase offset as disclosed at paragraph 46); and 10adjusting a phase of a control signal based on the phase offset (paragraph 46 teaches that the phase controller 3 adjusts the phase of a Vsync signal based on the offset).  However, Motohashi fails to disclose at least one memory, and computer 30program instructions stored in the memory that, when executed by the processor cause the processor to implement the method.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from at least one memory, and computer 30program instructions stored in the memory that, when executed by the processor cause the processor to implement a method is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Motohashi by at least one memory, and computer 30program instructions stored in the memory that, when executed by the processor cause the processor to implement the method, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Regarding claim 9, Motohashi discloses everything claimed as applied above (see claim 8), in addition, Motohashi discloses wherein the adjusting the phase of the control signal based on the phase offset comprises: adjusting the phase of the control signal using the phase offset in response to image data output time of the image acquisition device being coincident with exposure start time of the image 15acquisition device (paragraph 46 teaches adjusting the phase of the vsync signal, paragraph 43 teaches that the vsync signal is the signal which indicates the timing of imaging by the imager 2).
Regarding claim 11, Motohashi discloses everything claimed as applied above (see claim 8), in addition, Motohashi discloses wherein the adjusting the phase of the control signal based on the phase offset comprises: determining a waiting duration between image data output time of the image acquisition 25device and exposure start time of the image acquisition device in response to the image data output time being not coincident with the exposure start time (the phase controller 3 determines a delay amount based on a negative relative phase control signal as disclosed at paragraph 46) ; adjusting the phase of the control signal using the phase offset (paragraph 46 teaches adjusting the phase of the vsync signal); and advancing trigger time of the control signal by the waiting duration (figure 3 exhibits wherein the trigger time is advanced for camera 3 by a waiting duration -α3).
Claim 15, a computer-readable storage medium having computer program instructions stored thereon, corresponds to and is analyzed the same as the method of claim 1.  However, Motohashi fails to disclose a computer-readable storage medium.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from a computer-readable storage medium having computer program instructions stored thereon that, when executed by a processor, implement a method is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Motohashi by a computer-readable storage medium having computer program instructions stored thereon that, when executed by a processor, implement a method, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claim 16, a computer-readable storage medium having computer program instructions stored thereon, corresponds to and is analyzed the same as the method of claim 2.
Claim 17, a computer-readable storage medium having computer program instructions stored thereon, corresponds to and is analyzed the same as the method of claim 4.
Claims 3, 5, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Hori et al. (United States Patent Application Publication 2011/0007215), hereinafter referenced as Hori.
Regarding claim 3, Motohashi discloses everything claimed as applied above (see claim 2), however, Motohashi fails to disclose wherein the adjusting the phase of the control signal using the phase offset comprises: dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts.
Hori is a similar or analogous system to the claimed invention as evidenced Hori teaches a synchronization method wherein the motivation of reducing phase difference without causing a large shift in timing which may affect quality would have prompted a predictable variation of Motohashi by applying Hori’s known principal of dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts (figure 5 exhibits wherein when the phase different is greater than the shift threshold Vbase-Vsht then the phase is adjusted using a plurality of shifts at Vsht as disclosed at paragraph 42).
In view of the motivations such as reducing phase difference without causing a large shift in timing which may affect quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Motohashi discloses everything claimed as applied above (see claim 4), however, Motohashi fails to disclose wherein the adjusting the phase of the control signal 30using the phase offset comprises: 24dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is the maximum phase shift allowed by a single adjustment; and adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts.
Hori is a similar or analogous system to the claimed invention as evidenced Hori teaches a synchronization method wherein the motivation of reducing phase difference without causing a large shift in timing which may affect quality would have prompted a predictable variation of Motohashi by applying Hori’s known principal of dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts (figure 5 exhibits wherein when the phase different is greater than the shift threshold Vbase-Vsht then the phase is adjusted using a plurality of shifts at Vsht as disclosed at paragraph 42).
In view of the motivations such as reducing phase difference without causing a large shift in timing which may affect quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Motohashi discloses everything claimed as applied above (see claim 9), however, Motohashi fails to disclose wherein the adjusting the phase of the control signal using the phase offset comprises: dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts.
Hori is a similar or analogous system to the claimed invention as evidenced Hori teaches a synchronization method wherein the motivation of reducing phase difference without causing a large shift in timing which may affect quality would have prompted a predictable variation of Motohashi by applying Hori’s known principal of dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts (figure 5 exhibits wherein when the phase different is greater than the shift threshold Vbase-Vsht then the phase is adjusted using a plurality of shifts at Vsht as disclosed at paragraph 42).
In view of the motivations such as reducing phase difference without causing a large shift in timing which may affect quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Motohashi discloses everything claimed as applied above (see claim 11), however, Motohashi fails to disclose wherein the adjusting the phase of the control signal 30using the phase offset comprises:24 153344190.1U.S. Patent ApplicationAttorney Docket No.:135680-8040.US00dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is the maximum phase shift allowed by a single adjustment; and adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts.
Hori is a similar or analogous system to the claimed invention as evidenced Hori teaches a synchronization method wherein the motivation of reducing phase difference without causing a large shift in timing which may affect quality would have prompted a predictable variation of Motohashi by applying Hori’s known principal of dividing the phase offset into a plurality of shifts smaller than a preset shift threshold, wherein the preset shift threshold is a maximum phase shift allowed by a single adjustment; and 20adjusting the phase of the control signal in a gradually approaching manner based on the plurality of shifts (figure 5 exhibits wherein when the phase different is greater than the shift threshold Vbase-Vsht then the phase is adjusted using a plurality of shifts at Vsht as disclosed at paragraph 42).
In view of the motivations such as reducing phase difference without causing a large shift in timing which may affect quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 18, a computer-readable storage medium having computer program instructions stored thereon, corresponds to and is analyzed the same as the method of claim 5.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi in view of Kuwada et al. (United States Patent Application Publication 2016/0234437), hereinafter referenced as Kuwada.
Regarding claim 6, Motohashi discloses everything claimed as applied above (see claim 1), however, Motohashi fails to disclose in response to the image acquisition device comprising a plurality of image acquisition devices and exposure durations of the plurality of image acquisition devices being different with each other, receiving image brightness values from the plurality of image acquisition devices; 10determining a uniform exposure duration of the plurality of image acquisition devices based on the image brightness values; determining a brightness gain of a target image acquisition device based on the uniform exposure duration and an image brightness value of the target image acquisition device, wherein the target image acquisition device is one of the plurality of image acquisition devices; 15configuring the target image acquisition device with the brightness gain; and controlling the target image acquisition device to expose in the uniform exposure duration.
Kuwada is a similar or analogous system to the claimed invention as evidenced Kuwada teaches a multicamera system wherein the motivation of minimizing a brightness difference in images would have prompted a predictable variation of Motohashi by applying Kuwada’s known principal of in response to the image acquisition device comprising a plurality of image acquisition devices and exposure durations of the plurality of image acquisition devices being different with each other, receiving image brightness values from the plurality of image acquisition devices (figure 13 exhibits wherein brightness values from a plurality of cameras are received as disclosed at paragraph 122); 10determining a uniform exposure duration of the plurality of image acquisition devices based on the image brightness values (figure 16 exhibits wherein after a reference camera having the median brightness is selected, an exposure time of the reference camera is used as the exposure time for all cameras in step ST103 as disclosed at paragraph 130); determining a brightness gain of a target image acquisition device based on the uniform exposure duration and an image brightness value of the target image acquisition device, wherein the target image acquisition device is one of the plurality of image acquisition devices; 15configuring the target image acquisition device with the brightness gain (figure 16 exhibits wherein for a selected camera a gain value is adjusted based on a difference in brightness in step ST107 as disclosed at paragraph 136); and controlling the target image acquisition device to expose in the uniform exposure duration (figure 16 exhibits step ST103 in which images are captured with the uniform exposure duration as disclosed at paragraph 130).
In view of the motivations such as minimizing a brightness difference in images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Motohashi discloses everything claimed as applied above (see claim 8), however, Motohashi fails to disclose in response to the image acquisition device comprising a plurality of image acquisition devices and exposure durations of the plurality of image acquisition devices being different with each other, receiving image brightness values from the plurality of image acquisition devices; 10determining a uniform exposure duration of the plurality of image acquisition devices based on the image brightness values; determining a brightness gain of a target image acquisition device based on the uniform exposure duration and an image brightness value of the target image acquisition device, wherein the target image acquisition device is one of the plurality of image acquisition devices;  15configuring the target image acquisition device with the brightness gain; and controlling the target image acquisition device to expose in the uniform exposure duration.
Kuwada is a similar or analogous system to the claimed invention as evidenced Kuwada teaches a multicamera system wherein the motivation of minimizing a brightness difference in images would have prompted a predictable variation of Motohashi by applying Kuwada’s known principal of in response to the image acquisition device comprising a plurality of image acquisition devices and exposure durations of the plurality of image acquisition devices being different with each other, receiving image brightness values from the plurality of image acquisition devices (figure 13 exhibits wherein brightness values from a plurality of cameras are received as disclosed at paragraph 122); 10determining a uniform exposure duration of the plurality of image acquisition devices based on the image brightness values (figure 16 exhibits wherein after a reference camera having the median brightness is selected, an exposure time of the reference camera is used as the exposure time for all cameras in step ST103 as disclosed at paragraph 130); determining a brightness gain of a target image acquisition device based on the uniform exposure duration and an image brightness value of the target image acquisition device, wherein the target image acquisition device is one of the plurality of image acquisition devices; 15configuring the target image acquisition device with the brightness gain (figure 16 exhibits wherein for a selected camera a gain value is adjusted based on a difference in brightness in step ST107 as disclosed at paragraph 136); and controlling the target image acquisition device to expose in the uniform exposure duration (figure 16 exhibits step ST103 in which images are captured with the uniform exposure duration as disclosed at paragraph 130).
In view of the motivations such as minimizing a brightness difference in images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Motohashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 19, a computer-readable storage medium having computer program instructions stored thereon, corresponds to and is analyzed the same as the method of claim 6.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein the determining the brightness gain of the target image acquisition device based on the uniform exposure duration and the image brightness value of the target image acquisition device comprises: 20performing a weighted summation on the image brightness values of the image acquisition devices according to brightness weights preset by the image acquisition devices, to obtain a weighted sum value; dividing the weighted sum value by a sum of brightness weights of the plurality of image acquisition devices to determine an average brightness value of the plurality of image acquisition 25device; and determining a brightness difference value between the image brightness value of the target image acquisition device and the average brightness value as the brightness gain of the target image acquisition device, in combination with the elements of claims 1 and 6 from which it is dependent. The closest prior art of record, Hori in view of Kuwada discloses adjusting a gain so that an image matches a reference image, however, the combination fails to teach or suggest “performing a weighted summation on the image brightness values of the image acquisition devices according to brightness weights preset by the image acquisition devices, to obtain a weighted sum value; dividing the weighted sum value by a sum of brightness weights of the plurality of image acquisition devices to determine an average brightness value of the plurality of image acquisition 25device” as currently claimed.
Claim 14 is a device variant of claim 7 and is objected to for reasons similar to those of claim 7.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is a computer-readable storage medium variant of claim 7 and is objected to for reasons similar to those of claim 7.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanamoto et al. (United States Patent Application Publication 2021/0377424) teaches a method for synchronizing video.
Bangs et al. (United States Patent Application Publication 2019/0289172) teaches a method for synchronizing image capture with multiple sensors.
Crooks et al. (United States Patent Application Publication 2018/0288300) teaches a method for synchronizing image capture with multiple sensors.
Yakay et al. (United States Patent Application Publication 2015/0256720) teaches a method for synchronizing image capture with multiple sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696